DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a positioning device” in claims 8 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification as performing the claimed function is a manipulator or a robot ([0017] of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Criel ‘633 (U.S. Patent Application Publication No. 2015/0027633 A1) in view of Criel ‘766 (International Patent Publication No. WO 2008/040766 A1).
Regarding claim 1, Criel ‘633 discloses a method for producing a plastic tank having reinforcements (Abstract, [0022] of Criel ‘633, process of making hollow body including thermoplastic wall; hollow body can be a fuel tank), the method comprising: forming at least one part of the tank wall with a semi-finished panel made of plastic having at least one outer layer composed of a first thermoplastic ([0038] of Criel ‘633, hollow body wall made from two sheets cut from cylindrical parison; each sheet is a semi-finished panel since the sheets are formed into the tank at a later step); forming a reinforcement for the tank wall with at least one fibre-reinforced structural component comprising a matrix composed of a second thermoplastic that is weldable to the first thermoplastic ([0028], [0031] of Criel ‘633, fibrous reinforcement comprising fibers and a thermoplastic compatible with the hollow body); applying the fibre-reinforced structural component to a predefined region of the at least one outer layer of the semi-finished panel ([0038] of Criel ‘633, reinforcement welded to portion of interior surface of fuel tank); and fusing the fibre-reinforced structural component with the outer layer of the semi- finished panel by applying heat to the semi-finished panel and the applied fibre- reinforced structural component ([0041] of Criel ‘633, portion of surface where reinforcement is welded is heated; [0042] of Criel ‘633, fibrous reinforcement also heated).
Criel ‘633 does not specifically disclose forming the fused fibre-reinforced structural component having the outer layer of the semi-finished panel into a final shape of at least said part of the tank wall.  Criel ‘633, however, discloses that when the reinforcement is welded to the interior surface of the tank, the hollow body wall can be made from two sheets cut from 
Regarding claim 2, Criel ‘766 discloses that the method further comprises, after forming the fused fibre- reinforced structural component, connecting the formed fibre-reinforced structural component to at least one other region of the tank wall to form the complete tank wall of the plastic tank (6:12-15, tank molded from split parison comprising two parts which are welded together when the mold is closed).
Regarding claim 3, Criel ‘633 discloses that the first thermoplastic comprises one or more of high-density polyethylene (HDPE), polyamide (PA), and linear low density polyethylene (LLDPE) ([0026] of Criel ‘633, wall of tank can be made from HDPE; claim only requires one of the recited thermoplastics).
Regarding claims 4 and 5, Criel ‘633 discloses that the second thermoplastic comprises one or more of high-density polyethylene (HDPE), polyamide (PA), and linear low density polyethylene (LLDPE) ([0031] of Criel ‘633, fibrous reinforcement can comprise HDPE; claim only requires one of the recited thermoplastics).
Regarding claim 6, Criel ‘633 discloses that all outer layers of the semi-finished panel are composed of the first thermoplastic ([0027] of Criel ‘633, wall of hollow body composed of a single thermoplastic layer), and the fibre-reinforced structural component is applied to 
Regarding claim 11, Criel ‘766 discloses that forming the fused fibre-reinforced structural component is conducted by deep drawing (6:20-23, tank can be molded by thermoforming by providing suction behind the cavity of the mold; molding therefore includes drawing the sheet into the die; regarding the term “deep” the examiner notes that depth is not defined so any amount of drawing could be considered deep; the examiner also notes that Criel ‘766 discloses at 6:23-25 that forming the tank involves forming deep deformations).
Regarding claim 12, Criel ‘766 discloses that the method further comprises, before the forming and after the fusing, heating the predefined region of the semi-finished panel (6:20-23 of Criel ‘766, molding conducted by thermoforming which involves application of heat to sheets).
Regarding claim 13, Criel ‘633 discloses a method for producing a plastic tank having reinforcements (Abstract, [0022] of Criel ‘633, process of making hollow body including thermoplastic wall; hollow body can be a fuel tank), the method comprising: forming at least one part of the tank wall with a semi-finished panel made of plastic having outer layers composed of a first thermoplastic ([0038] of Criel ‘633, hollow body wall made from two plastic sheets cut from cylindrical parison; each sheet is a semi-finished panel since the sheets are formed into the tank at a later step); forming reinforcements for the tank wall with a plurality of fibre-reinforced structural components that each comprises a matrix composed of a second thermoplastic ([0028], [0031] of Criel ‘633, fibrous reinforcement comprising fibers and a thermoplastic compatible with the hollow body; [0021] of Criel ‘633, fibrous reinforcement applied to “at least one portion 
Criel ‘633 does not specifically disclose forming the fused fibre-reinforced structural component having the outer layer of the semi-finished panel into a final shape of at least said part of the tank wall.  Criel ‘633, however, discloses that when the reinforcement is welded to the interior surface of the tank, the hollow body wall can be made from two sheets cut from cylindrical parison ([0038] of Criel ‘633).  Criel ‘766 discloses a method of making a plastic hollow body from a parison wherein the parison is flattened and cut into two sheets which are then molded to form the tank (6:1014 of Criel ‘766).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mold the tank using the method of Criel ‘766 in order to allow components (including reinforcements as taught by Criel ‘633) to be positioned inside the tank as taught by Criel ‘766 (1:13-15; 2:1-4 of Criel ‘766).
Regarding claim 14, Criel ‘766 discloses that the method further comprises, after forming the fused fibre- reinforced structural components and semi-finished panel, connecting the formed fibre- reinforced structural component to at least one other region of the tank wall to form the 
Regarding claim 15, Criel ‘633 discloses the first thermoplastic comprises one or more of high-density polyethylene (HDPE), polyamide (PA), and linear low density polyethylene (LLDPE) ([0026] of Criel ‘633, wall of tank can be made from HDPE; claim only requires one of the recited thermoplastics); and/or the second thermoplastic comprises one or more of high-density polyethylene (HDPE), polyamide (PA), and linear low density polyethylene (LLDPE) ([0031] of Criel ‘633, fibrous reinforcement can comprise HDPE; claim only requires one of the recited thermoplastics).
Regarding claim 19, Criel ‘766 discloses that forming the fused fibre-reinforced structural components and semi-finished panel is conducted by deep drawing (6:20-23, tank can be molded by thermoforming by providing suction behind the cavity of the mold; molding therefore includes drawing the sheet into the mold cavity; regarding the term “deep” the examiner notes that depth is not defined so any amount of drawing could be considered deep; the examiner also notes that Criel ‘766 discloses at 6:23-25 that forming the tank involves forming deep deformations).
Regarding claim 20, Criel ‘766 discloses, before the forming and after the fusing, heating the predefined regions of the semi-finished panel (6:20-23 of Criel ‘766, molding conducted by thermoforming which involves application of heat to sheets).
Claims 7, 9 and 10 and claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Criel ‘633 in view of Criel ‘766 as applied to claims 6 and 13, respectively, above and further in view of Chilva (U.S. Patent No. 4,767,321).
Regarding claims 7 and 16, neither Criel ‘633 nor Criel ‘766 specifically disclose that forming the reinforcement comprises, in sequence: laying the fibre-reinforced structural component(s) on a conveyor belt, laying the semi-finished panel on the fibre-reinforced structural component(s), and laying at least one additional fibre-reinforced structural component on the semi- finished panel.  Criel ‘633, however, disclose applying the fibrous reinforcement to inner and outer surfaces of the tank ([0037] of Criel ‘633) and Criel ‘766 discloses transferring the sheets obtained from the parison to the mold for forming (5:21-23 of Criel ‘766).  Chilva discloses a method for heating fibrous reinforced thermoplastic sheets for subsequent molding wherein the sheets are stacked on a conveyor and passed through an oven (Abstract, 1:8-9, FIG. 4 of Chilva).  According to Chilva, the method provides stacked sheets for subsequent molding required for fill of a given part (6:34-36 of Chilva).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to transfer the sheets for the tank wall and the fibrous reinforcement in the modified method using the method of Chilva (i.e., as a stack on a conveyor).  One of skill in the art would have been motivated to do so in order to provide the stacked assembly for subsequent molding of the tank with reinforcements applied at defined regions of the inner and outer surface as taught by Chilva (6:34-36 of Chilva).  
Regarding claim 9, Chilva discloses that fusing the fibre-reinforced structural component comprises moving the semi-finished panel along the conveyor belt through a continuous furnace (FIG. 4, 5:66-6:4 of Chilva, stacked sheets passed through oven on conveyor with heat provided to render blank molten which would result necessarily in fusing the layers together).
Regarding claim 10, Chilva discloses that he fusing of the fibre-reinforced structural component to the semi-finished panel occurs on the conveyor belt (FIG. 4, 5:66-6:4 of Chilva, 
Regarding claim 18, Chilva discloses that fusing the fibre-reinforced structural component and semi-finished panel comprises moving the semi-finished panel along the conveyor belt through a continuous furnace such that the fusing occurs on the conveyor belt (FIG. 4, 5:66-6:4 of Chilva, stacked sheets passed through oven on conveyor with heat provided to render blank molten which would result necessarily in fusing the layers together in the modified process).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Criel ‘633 in view of Criel ‘766 and Chilva as applied to claims 7 and 16, respectively, above and further in view of Bjornsson et al. (“Automated Material Handling in Composite Manufacturing Using Pick-and-Place Systems – A Review”, Robotics and Computer Integrated Manufacturing, 51, pp. 222-229, 2018).
Regarding claims 8 and 17, Chilva does not specifically disclose that laying the semi-finished panel and structural reinforcements on the conveyor belt is performed via a positioning device.  Moreover, Chilva discloses using stacked conveyors to position the layers of the stack (FIG. 4 of Chilva).  Bjornsson, however, discloses the use of robots for the automated placement of prepreg and thermoplastic materials (Abstract of Bjornsson).  According to Bjornsson, the use of robots allows for automated handling in the manufacture of composite parts (Abstract of Bjornsson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a robot to position the layers in the modified method.  One of skill in the art would have been motivated to do so to allow for automated 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-5 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3 and 11 of copending Application No. 17/060,438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites attaching a reinforcing sheet to a semi-finished sheet of a first material via a weld and shaping the resulting assembly to form a tank wall.  Claim 2 of the reference application recites that the reinforcing sheet comprises a fiber reinforced plastic including a matrix of the first material and claim 3 of the reference application recites that the first material is HDPE.  Claims 1 and 3-5 are therefore not patentably distinct from claims 1-3 of the reference application.  Claim 10 of the reference application corresponds to claim 11.  Claim 11 is therefore not patentably distinct from claim 1-3 and 10 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-5 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-5, 17 and 18 of copending Application No. 17/060,286 (reference application). Although the claims at issue are not identical, they are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746